Citation Nr: 0115546	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
July 1945. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), denying the veteran entitlement to a 
total rating for compensation purposes.  

During the course of this appeal, the RO determined in a July 
1999 rating decision that the veteran was not competent for 
purposes of managing VA benefits.  The veteran's spouse has 
been appointed as his fiduciary.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for PTSD, rated 
50 percent disabling; traumatic arthritis of the right knee 
joint with hypertrophy, rated 20 percent disabling and 
arthritis of the left foot rated noncompensably disabling; 
the combined rating is 60 percent.  The disabilities have a 
common etiology or are due to a single accident.  

3.  The veteran has a 10th grade education and has prior 
occupational experience as a textile worker doing sample 
research; he last worked in 1971.  

4.  The competent and probative evidence shows that the 
veteran's service-connected disabilities are of such severity 
as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total compensation rating based on 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran separated from active duty in July 1945 under 
honorable conditions.  The veteran's service medical records 
show that the veteran was evaluated and treated for a history 
of recurrent arthritis of the right knee noted by clinicians 
to have preexisted his service entrance.  Treatment of this 
disorder in service consisted of rest and symptomatic 
therapy.  VA hospitalized the veteran in June 1971 for 
complaints of joint pain.  Physical examination at admission 
found crepitation of the right knee but no redness, heat or 
swelling.  The X-rays for osteoarthritis were negative and it 
was concluded that, though the veteran probably did have some 
osteoarthritis, a great deal of his trouble was related to 
anxiety neuroses.  

Service connection for a right knee disorder and left foot 
disorder manifested by arthritis and hypertrophy was 
established by an RO rating action in October 1972.  This 
disorder was rated as 20 percent disabling.  

On a VA examination in July 1973, it was noted that the 
veteran had worked in a textile mill up until about a year 
ago, but had not worked since that time.  It was noted that 
history revealed that he was service connected for 
degenerative arthritis of the right knee and left ankle, and 
that he had experienced gradually increasing difficulties 
with these joints throughout the years.  Examination of the 
right knee revealed no gross deformity or swelling but there 
was some tenderness.  The veteran resisted motion; however, 
with perseverance, the examiner was able to passively get 
full motion from the right knee.  Examination of the left 
ankle revealed no gross deformity or swelling, but some 
tenderness was noted about the joint.  Range of motion of the 
left ankle was full.  Following radiological examination, 
mild degenerative arthritis, right knee, and hypertrophic 
bone formation, left calcaneus, were diagnosed.  

In a statement dated in May 1979, a private physician stated 
that he had examined the veteran for back and generalized 
joint pain and found that he had generalized joint stiffness 
and pain on bending of his back and stooping and straight leg 
raising.  He added that in his opinion the veteran was 
totally and permanently disabled.  

In statements dated in May 1979, two long-time acquaintances 
of the veteran stated that the veteran was unable to work as 
a result of his present condition.  One of these individuals 
noted that the veteran had back, hip and leg trouble.

In unsigned letters dated in November 1975 and January 1976, 
the veteran's private physician reported that the veteran had 
been followed by him since 1971, and had not worked for an 
extended length of time, principally because of back pain.  
He further observed that the veteran had been treated for 
complaints of acute low back pain, acute prostatitis, acute 
anxiety reaction, depression, acute bursitis of the left 
shoulder, muscle spasms of the low back, acute cystitis, 
acute sinusitis, severe headaches and general osteoarthritis.  
He further opined that he did not feel that the veteran was 
able to pursue gainful employment because of his multiple 
medical problems.  

When psychiatrically examined by VA in August 1987, the 
veteran was noted to have served in the Navy during World 
War II as an anti-aircraft gunner.  Following service, he 
worked for the most part in the textile industry.  The 
veteran stated that it had been "15 or 20 years since he 
could run a job."  He added that when he last worked, he went 
all to pieces and was sent by his employer to get help.  He 
reported that he used to enjoy hiking and fishing, but due to 
pain in his legs, hip and left shoulder, he had been unable 
to continue these activities.  Following mental status 
examination, PTSD in a dependent personality was diagnosed.  

On a special VA orthopedic examination in January 1988, it 
was noted that the veteran had complaints of occasional pain.  
An examination of the left heel and both feet was essentially 
negative.  X-rays of the left foot revealed moderate spurring 
of the left posterior calcaneus.  Examination of the right 
knee disclosed normal range of active and passive motion with 
no swelling or synovial edema.  The examiner observed that, 
for some periods of time, the veteran kept his right knee 
joint in approximately 10 degrees' flexion position, without 
any reason for doing so, and also used two crutches without 
any apparent need.  He stated that the veteran's knee was 
considered to be clinically normal.  X-rays of the right knee 
revealed mild hypertrophic degenerative changes.  

Service connection for PTSD was established by a February 
1988 rating decision of the RO.  This disorder was rated 
10 percent disabling.  

On a VA examination in April 1990, it was noted that the 
veteran had a rather extensive history of psychiatric 
difficulties.  The veteran said that he was in the Navy for 
two years and was involved in heavy combat.  He reported 
seeing a lot of his friends killed and having his own carrier 
blown to pieces.  Subsequent to his service discharge, he 
reported working for a textile plant for 17 1/2 years and 
then going "all to pieces," and not working since.  Following 
mental status examination, moderate to severe PTSD was 
diagnosed.  The examiner opined that the veteran did have 
signs of PTSD, which was delayed, and that the veteran was 
disabled as to work.  He assessed the veteran's degree of 
disability as moderate to severe, and stated that the veteran 
did need formal psychiatric treatment.

The disability evaluation for the veteran's PTSD was 
increased from 10 percent to 50 percent disabling by a May 
1990 RO rating decision.

VA outpatient treatment records received in November 1998 in 
connection with the veteran's current claim and dated between 
May 1997 and October 1998 show evaluation and treatment 
provided to the veteran primarily for emotional complaints, 
to include feelings of depression, worry and hopelessness.  
In May 1998, it was noted that the veteran did not sleep 
well, and that he experienced visual and auditory 
hallucinations which were worse at night, as well as 
flashbacks of increasing intensity and suicidal ideation.

On a VA examination in November 1998, the veteran related 
sustaining an injury to his left foot and right knee in 
service as a result of having his ship, the U.S.S. Princeton, 
blown up.  He stated that he was injured by shrapnel in the 
left foot, which was surgically treated, and that, 
eventually, the left foot healed.  He complained of pain in 
the left heel and right knee, and stated that he was using 
crutches because his legs were so weak that they tended to 
give out on him, with the result that he frequently fell.  
Examination of the left foot revealed a well-healed scar on 
the medial aspect of the calcaneus near the area of the 
insertion of the Achilles tendon.  The calcaneus tuberosity 
appeared to be somewhat hypertrophic.  Examination of the 
right knee revealed no evidence superficially of a shrapnel 
injury.  The knee was tender to palpation diffusely across 
the medial and lateral joint lines.  There was tenderness 
with patellofemoral compression and mild crepitus with the 
maneuver.  Range of motion was from a 5-degree flexion 
contracture to further flexion of about 110 degrees.  The 
knee seemed to be stable to varus and valgus and anterior and 
posterior drawer test.  There was no effusion present and the 
overall alignment appeared to be neutral or perhaps slightly 
varus.  The examiner concluded as a diagnostic impression 
that the veteran most likely had some post-traumatic 
arthritis in the right knee and left foot, but that they were 
not his primary pathology, and further noted that the veteran 
had an examination consistent with spinal stenosis.  He added 
that the weakness in the veteran's legs and pain in his right 
knee and left foot were directly related to his inservice 
injury.

On VA psychiatric examination in December 1998, it was noted 
that the veteran had numerous physical problems, including 
diabetes mellitus, (high) blood pressure, and shortness of 
breath, as well as severe problems with his PTSD.  It was 
also noted that the veteran had problems sleeping as well as 
frequent nightmares, and that he frequently cried and became 
emotional.  In addition, he was observed to be quite confused 
and to have decreased cognitive abilities.  It was noted that 
the veteran actively hallucinated for a good deal of the 
time, almost every day.  

On mental status examination, the veteran appeared old and 
rather sick.  He was confused.  He talked about seeing his 
shipmates and hearing them when asked about hallucinations.  
He sobbed numerous times during the interview when talking 
about his lost shipmates.  PTSD and dementia were the Axis I 
diagnoses.  The veteran's global assessment of functioning 
(GAF) was reported to be 40.  The examiner concluded that the 
veteran was rather severely demented at the present time and 
quite depressed.  He added that he would consider the veteran 
severely disabled from his psychiatric disorders.

In a March 1999 addendum to the December 1998 VA psychiatric 
examination, the examiner noted that he had been asked to 
provide a GAF relative to the veteran's PTSD only.  He said 
that it was his estimate that the veteran's PTSD alone would 
have a GAF of between 40 and 50, with serious symptoms and 
serious impairment in social, occupational and school 
functioning.

On VA examination in January 2000, the veteran complained of 
weakness in his knees bilaterally, greater on the right.  He 
stated that his knees gave out on him all the time, and that 
he had dull throbbing pain continuously.  It was reported 
that he used crutches for help with ambulation, and that he 
had so much pain in his knee that it affected his daily 
activities.  Physical examination revealed a well-developed, 
well-nourished individual in no acute distress, ambulating 
with crutches.  Examination of the lower extremities revealed 
crepitation over the patella, bilaterally, with no effusion, 
erythema or warmth.  The veteran had right knee flexion to 
approximately 110 degrees, and he experienced pain and some 
weakness with range of motion.  The anterior and posterior 
cruciates were intact.  Arthritic changes of the right knee 
with increases in weakness and frequent falling was the 
diagnostic assessment.  

Examination of the left ankle in January 2000 revealed a 
well-healed surgical scar on the medial aspect of the 
calcaneus near the insertion of the Achilles tendon.  
Subtalar motion was assessed as less than 10 degrees and 
primarily in varus.  His hindfoot was situated in varus 
compared to the contralateral side.  The ankle dorsiflexed 
just to neutral with the knee in extension and to about 10 
degrees beyond neutral with the knee in flexion.  Plantar 
flexion was carried out to about 30 degrees.

On a PTSD examination in January 2000, it was noted that the 
veteran had been seen along with his wife because he was not 
able to give a complete history.  It was noted that he had a 
9th grade education and did not finish high school.  It was 
observed that the veteran joined the service when he was 19 
years old and served in the Navy during World War II.  After 
service, he reportedly started working at a mill and stayed 
there for 17 1/2 years.  He stopped working in 1971 
reportedly because he could not remember his work and could 
not concentrate.  It was also related that he experienced 
significant spells of anxiety and crying.  The veteran 
complained of difficulty sleeping and nightmares.  He related 
experiencing the sinking of his ship and his inability to 
fully aid his injured shipmates.  The veteran reportedly was 
withdrawn from family and acquaintances.  He experienced 
significant memory problems and irritability.  On mental 
status examination the veteran was cooperative and his speech 
was normal in rate and volume, coherent, logical and goal-
directed.  However, it was brief and not spontaneous.  His 
mood was dysphoric and affect was constricted.  His thought 
processes were logical and goal-directed.  Thought content 
was without any auditory or visual hallucinations.  There 
were no suicidal or homicidal ideations.  He was alert and 
oriented to person and place, but not to time.  He was unable 
to name any President, or to spell the word "world," or 
remember his Social Security number or his exact birth date.  
He was also unable to do simple calculations.  His 
abstraction was concrete.  Insight and judgment were poor.  
Dementia and PTSD were the Axis I diagnoses.  The veteran's 
GAF was reported to be 40.  The examiner commented that the 
veteran was a 76-year-old gentleman who seemed to currently 
have more symptoms of dementia than PTSD.  He observed that 
the veteran definitely did have significant dementia with 
significant impairment in cognitive functioning.  He also 
stated that the veteran had symptoms of PTSD and that these 
symptoms did cause serious impairment in social and 
occupational functioning.

On a later VA mental examination in January 2000, it was 
noted that the veteran continued to be demented, with 
inability to remember dates and names.  The veteran said that 
he had problems sleeping at night and frequent nightmares.  
He also said that he angered easily.  His wife reported that 
he spent much of his time talking about things that happened 
to him during the war.  

On mental status examination, the veteran was described as 
poorly groomed and disoriented.  He denied hallucinations.  
The veteran related that he had dreams and nightmares and 
thoughts of the war.  He could not remember any of three 
items over five minutes.  The examiner noted that the veteran 
clearly had a severe inability to function.  He stated that 
he considered that the veteran had severe symptoms of PTSD 
and opined that the veteran was disabled from them.  The GAF 
was 30.  

On a VA spine examination, the veteran's right knee revealed 
post-traumatic degenerative joint disease and limited range 
of motion.  The veteran's left ankle also demonstrated 
limited range of motion, and the veteran was noted to have 
hindfoot widening consistent with a calcaneus fracture.  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites U.S.C. 
Sections 5100-5107, the "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 38 of 
the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided VA examinations in connection with his current 
claim.  The RO has collected all identified medical records.  
The veteran was provided notice of the applicable laws and 
regulations.  There is no indication in the record that there 
is any additional evidence that has not been associated with 
the claims file.  The Board finds the veteran is not 
prejudiced by appellate review at this time without initial 
RO adjudication action or further application of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, VA 
has satisfied its duty to notify and assist the veteran in 
this case.  Further development and the further expenditure 
of VA resources is not warranted, as the circumstances of 
this case indicate that a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned when the veteran's 
service-connected disabilities render the veteran 
unemployable without regard to either advancing age or the 
presence of any nonservice-connected disorders.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.340, 3.341.  

The provisions of 38 C.F.R. § 4.16(a) provide that a total 
disability rating may be assigned, where the schedular rating 
is less than total, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities:  provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more and that, if there are two 
or more disabilities, there shall be at least one disability 
rated at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the purposes of one 60 percent disability rating, 
disabilities resulting from common etiology or a single 
accident or disabilities affecting a single body system will 
be considered as one disability.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and, in judgment of the rating agency, 
such service-connected disabilities render the veteran 
unemployable.

In the present case the veteran currently has a 60 percent 
combined rating for PTSD, a right knee disorder and a left 
foot disorder that were incurred in service due to a common 
etiology, i.e., the bombing and subsequent sinking of his 
ship in World War II.  As such, the schedular requirements of 
38 C.F.R. § 4.16(a) are met and it must be determined whether 
the service-connected disabilities prevent the veteran from 
performing substantially gainful employment without regard to 
advancing age or nonservice-connected disability.  

The available evidence includes the reports of VA orthopedic 
and psychiatric examinations provided to the veteran in 
December 1998 and January 2000, results of which yield 
findings of right knee traumatic arthritis and a left foot 
disorder, as well as severe PTSD.  Both the right knee and 
left foot disorder are manifested by limited motion and 
complaints of pain.  While it does not appear that these 
disorders have any significant effect on the veteran's 
ability to work, his service-connected PTSD has been found by 
his examiners to be severe.  His GAF in January 2000 was 30, 
and it was the opinion of his examiner in December 1998 and 
January 2000 that, while he suffered from dementia, he was 
nevertheless very disabled from his PTSD alone.  

The veteran's work history reflects that he has not worked 
since 1971, and his inability to concentrate and significant 
anxiety and emotional upsets contributed to his unemployment 
at that time.  He continues to experience problems stemming 
from his experiences in World War II, to include insomnia, 
irritability and crying spells which significantly impact 
occupational functioning and preclude the physical and mental 
action required for employment for which he is qualified.

In sum, the Board finds that the evidence supports the claim 
for a total rating for compensation purposes based on 
individual unemployability.


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is granted.
(Continued On Next Page)




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals


 

